Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 03, 2017

The Court of Appeals hereby passes the following order:

A18A0493. ANTHONY LEON ESTES v. THE STATE.

      Anthony Leon Estes was convicted of kidnapping, false imprisonment, robbery,
and simple battery. He was sentenced to life imprisonment without the possibility of
parole in 1997. We affirmed his convictions on appeal. See Estes v. State, 234 Ga.
App. 150 (505 SE2d 840) (1998). In 2007, Estes filed a motion to correct a void
sentence, arguing that he never received a presentence hearing and that the state
failed to file a notice of its intent to seek the death penalty, as required under OCGA
§ 17-10-16.1 The trial court denied the motion, and Estes then filed this direct appeal.
We, however, lack jurisdiction.
      A direct appeal may lie from an order denying or dismissing a motion to vacate
a void sentence, but only if the defendant raises a colorable claim that the sentence
is, in fact, void. See Harper v. State, 286 Ga. 216, 217 n.1 (686 SE2d 786) (2009);
Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). “Motions to vacate a
void sentence generally are limited to claims that – even assuming the existence and
validity of the conviction for which the sentence was imposed – the law does not
authorize that sentence, most typically because it exceeds the most severe punishment
for which the applicable penal statute provides.” von Thomas v. State, 293 Ga. 569,
572 (2) (748 SE2d 446) (2013).
      Here, Estes suggests that his sentence is void because the trial court improperly


      1
       Estes filed a second motion to correct a void sentence in 2012, and his appeal
from the denial of that motion has been docketed in this Court as Case No.
A18A0494.
sentenced him to life without parole even though the state never filed a notice of its
intent to seek the death penalty. See State v. Ingram, 266 Ga. 324, 326 (467 SE2d
523) (1996), disapproved of by Kimbrough v. State, 300 Ga. 516 (796 SE2d 694)
(2017) (state is barred from seeking sentence of life without parole without first filing
a notice of intent to seek the death penalty). As noted by the trial court, however,
Estes was not sentenced under OCGA § 17-10-6 (a). Rather, because Estes had a
prior conviction for rape, a serious violent felony as defined by OCGA § 17-10-6.1
(a) (4), the trial court was authorized to sentence him as a recidivist and impose a life
sentence without the possibility of parole. See OCGA § 17-10-7 (b) (2) (providing
that a defendant with a prior conviction for a serious violent felony shall be sentenced
to life without parole upon a subsequent conviction for a serious violent felony).
Moreover, regardless of whether Estes received a presentence hearing, the trial court
was required to impose the mandatory sentence of life without parole. See Edwards
v. State, 219 Ga. App. 239, 240 (1) (464 SE2d 851) (1995) (the trial court’s failure
to hold a presentence hearing constituted harmless error because the court imposed
the statutory minimum sentence).
      Because Estes has not raised a valid void-sentence claim, he is not entitled to
a direct appeal. Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          11/03/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.